Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
  Claims 1-20 are pending.

Priority
This application is a CON of 16/167,055 10/22/2018 ABN, 16/167,055 is a CON of 15/200,856 07/01/2016 PAT 10105366, 15/200,856 is a CON of 13/354,156 01/19/2012 PAT 9428467, and 13/354,156 has PRO 61/434,044 01/19/2011.

Election/Restrictions
Restriction to the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 are drawn to a method of selectively inhibiting a Cav 1.3-calcium ion channel, comprising contacting it with a compound of the formula disclosed in claim 1, classified in C07D239/62.

II.	Claims 12-19 are drawn to a method of treating and/or preventing a neurodegenerative disorder comprising administering a Cav 1.3-selective calcium ion channel antagonist of the formula disclosed in claim 12, classified in C07D239/62.

III.	Claim 20 is drawn to a pharmaceutical composition comprising a Cav 1.3-selective calcium ion channel antagonist of the formula disclosed in claim 20, classified in C07D239/62.

The inventions are distinct, each from the other because of the following reasons:
I/II and invention III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown:  (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case there are a variety of treatments available for neurodegenerative disorders including, for example, anti-inflammatories to treat the neural swelling.
Inventions I and II are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect, and do not overlap in scope. At the time of the invention the use of selective calcium ion channel antagonists, including Cav 1.3-selective calcium ion channel antagonists, was known, but was not known exclusively for the treatment of neurodegenerative disorders, nor was the treatment of neurodegenerative disorders known to be exclusive to the use of selective calcium ion channel antagonists. Additionally, the inventions as claimed are not obvious variants.

Species Election
This application contains claims directed to the following patentably distinct species: 
1) a single disclosed compound, for example one of those clearly delineated in the claims 5-11.
2) a single disclosed patient population, for example one of those disclosed in claim 17.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If applicant elects any of Inventions I-III, applicant is further required to elect a single disclosed compound from subsection 1.  Currently, all claims are generic to a plurality of disclosed patentably distinct species.
If applicant elects Invention II, applicant is further required to elect a single disclosed patient population from subsection 2.  Currently, claims 12-19 are generic to a plurality of disclosed patentably distinct species.
Restriction for examination purposes as indicated is proper because all the species and inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.  There is an examination and search burden for these patentably distinct species and inventions due to their mutually exclusive characteristics.  The species and inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species or invention would not likely be applicable to another species or invention; and/or the species and inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call to the attorney is not required where: 1) the restriction requirement is complex; 2) the application is being prosecuted pro se; or 3) the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A. DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SREENIVASAN (PADDY) PADMANABHAN can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jason Deck/Examiner, Art Unit 1627